
	

115 HR 1428 : American Law Enforcement Heroes Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1428
		IN THE SENATE OF THE UNITED STATES
		May 17, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize COPS grantees to use
			 grant funds to hire veterans as career law enforcement officers, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the American Law Enforcement Heroes Act of 2017. 2.Prioritizing hiring and training of veteransSection 1701(b)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)(2)) is amended by inserting , including by prioritizing the hiring and training of veterans (as defined in section 101 of title 38, United States Code) after Nation.
		Passed the House of Representatives May 16, 2017.Karen L. Haas,Clerk
